Citation Nr: 1109325	
Decision Date: 03/09/11    Archive Date: 03/17/11

DOCKET NO.  05-24 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date earlier than March 15, 2004, for the assignment of a separate 40 percent disability rating for sciatic radiculopathy of the left lower extremity and left foot associated with degenerative disc disease of the lumbosacral spine with chronic low back strain.  

REPRESENTATION

Appellant represented by: Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served on active duty from January 1982 to July 1992.

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2008, the appellant testified at a Board videoconference hearing.  In a July 2008 decision, the Board determined that February 1993 and September 1994 rating decisions were not clearly and unmistakably erroneous in failing to award a separate disability rating for sciatic radiculopathy of the left lower extremity and left foot associated with service-connected degenerative disc disease of the lumbosacral spine with chronic low back strain.  

The appellant appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In a March 2010 memorandum decision, the Court vacated the Board's July 2008 decision and remanded the matter for additional proceedings consistent with its decision.  For the reasons set forth below, in conformance with the Court's decision, the Board has recharacterized the issue on appeal as set forth on the cover page.  

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record shows that in August 1992, the appellant submitted an original application for VA compensation benefits, seeking service connection for numerous disabilities, including residuals of a low back injury.  

In a February 1993 rating decision, the RO granted service connection for chronic low back strain and assigned an initial zero percent disability rating, effective July 16, 1992, pursuant to Diagnostic Code 5295.  The appellant appealed.  

In April 1994, the appellant testified at a hearing in connection with his appeal.  He described severe low back pain radiating to the left lower extremity.  He testified that a VA physician had advised him that his symptoms were due to sciatic nerve involvement.

In a September 1994 rating decision, after considering the appellant's testimony as well as medical evidence documenting additional symptomatology, the RO recharacterized the appellant's service-connected low back disability as degenerative disc disease of the lumbosacral spine with chronic low back strain.  The RO increased the initial rating for that disability to 20 percent, effective July 16, 1992, pursuant to Diagnostic Code 5293.  

The following month, the appellant submitted a statement withdrawing his appeal, stating that "I would like to notify the DVA that I have agree [sic] with the decision based on my VA disability claim."  

On March 15, 2004, VA received the appellant's claim for an increased rating for his service-connected low back disability.  In connection with his claim, the appellant underwent a VA medical examination in May 2004 at which the examiner noted that the appellant's symptoms included sciatic radiculopathy involving the left lower extremity and the left foot secondary to degenerative disc disease.

In a June 2004 rating decision, the RO continued the 20 percent rating for the appellant's service-connected low back disability based on limitation of motion of the spine, pursuant to Diagnostic Code 5243.  The RO also assigned a separate 40 percent rating for sciatic radiculopathy of the left lower extremity and left foot pursuant to Diagnostic Code 8520.  The RO assigned an effective date of March 15, 2004, the date of receipt of the appellant's claim for an increased rating.  

The appellant appealed the effective date assigned by the RO, arguing that the February 1993 rating decision was clearly and unmistakably erroneous in overlooking evidence of sciatic nerve involvement and failing to assign a separate rating for that disability.  

In a July 2008 decision, the Board found that the February 1993 and September 1994 rating decisions were not clearly and unmistakably erroneous in failing to assign a separate rating for sciatic radiculopathy of the left lower extremity.

In its March 2010 memorandum decision, the Court vacated the Board's July 2008 decision, finding that VA had "adopted the wrong procedural stance" in adjudicating the appellant's appeal as a CUE claim.  Rather, the Court held that "irrespective of how the appellant may have framed the issue in March 2005, the Board should have construed the issue as a direct appeal from the assigned effective date for that condition."  Memorandum decision at page 1.  In light of the Court's holding, the Board has recharacterized the issue on appeal as set forth on the cover page of this remand.  

Also in its March 2010 memorandum decision, the Court held that VA had failed to consider the appellant's entitlement to an earlier effective date pursuant to 38 C.F.R. § 3.114(a) "or on any other basis raised by the appellant or the record."  Id. at 3.  

The RO has not yet had the opportunity to consider this matter as recharacterized by the Court.  To avoid any prejudice to the appellant, a remand for that consideration is now necessary.  Bernard v Brown, 4 Vet. App. 384 (1993) (noting that where the Board addresses a question that has not been addressed by the agency of original jurisdiction, it must consider whether the claimant has been given adequate notice and opportunity to respond and, if not, whether the claimant will be prejudiced thereby).


Accordingly, the case is REMANDED for the following action:

After conducting any additional development deemed necessary, the RO should consider the appellant's entitlement to an effective date earlier than March 15, 2004, for the assignment of a separate 40 percent disability rating for sciatic radiculopathy of the left lower extremity and left foot, pursuant to 38 C.F.R. § 3.114(a) "or on any other basis raised by the appellant or the record."  If the benefit sought remains denied, the appellant should be provided with a supplemental statement of the case, including appropriate citations to 38 C.F.R. §§ 3.314(a) and 3.400, and given the appropriate opportunity to respond.  

The case should then be returned to the Board for appropriate appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


